Citation Nr: 0530534	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-04 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for a skin disorder.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for sinusitis.  

3.  Entitlement to a disability evaluation in excess of 50 
percent for a cognitive disorder.  

4.  Entitlement to a disability evaluation in excess of 40 
percent for a cervical spine disability. 

5.  Entitlement to an earlier effective date than December 
30, 1999, for a 40 percent evaluation for a cervical spine 
disability. 

6.  Entitlement to an earlier effective date than April 17, 
2000, for service connection for a cognitive disorder.  

7.  Entitlement to an earlier effective date than July 31, 
2000, for a total disability evaluation based on individual 
unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active service from June 1971 to December 
1974, December 1978 to February 1992, and from March 1992 to 
September 1993.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from June 2000, August 2000, and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

In July 2004, the Board remanded the issues of an earlier 
effective date for a TDIU and increased ratings for sinusitis 
and a skin disorder to the RO for further development.  

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (CAVC) from an April 15, 2003, 
Board decision that denied an earlier effective date than 
April 17, 2000, for service connection for a cognitive 
disorder, and increased ratings for the cognitive disorder 
and the cervical spine disability.  In July 2004, the CAVC 
vacated the April 2003 Board decision and remanded the matter 
to the Board for readjudication and the issuance of a new 
decision.  In December 2004, the Board remanded the case to 
the RO for additional development.  On remand, a RO rating 
decision in May 2005 granted a 40 percent evaluation for the 
cervical spine disability from December 30, 1999.  In July 
2005, the RO received the veteran's notice of disagreement 
with the effective date for the increased evaluation.  The 
case has recently been returned to the Board for appellate 
consideration of issues addressed in the July 2004 and 
December 2004 remand orders. 

The issue of entitlement to an earlier effective date than 
December 30, 1999, for a 40 percent evaluation for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Sinusitis is not manifested by three or more 
incapacitating episodes per year, or more than six non-
incapacitating episodes per year.

2.  Prior to August 30, 2002, the veteran's variously 
diagnosed skin disorder affected the face and scalp without 
evidence of marked disfigurement or facial deformity but with 
constant itching; currently, there are mild manifestations of 
the face and scalp with approximately 20 percent of the 
exposed body area affected.

3.  The veteran's cognitive disorder is manifested by serious 
symptoms that produce deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
and inability to establish and maintain effective 
relationships.

4.  The disability of the cervical spine is compensated with 
the maximum schedular evaluation available for limitation of 
neck movement, including ankylosis of the cervical spine, 
under the previous or revised version of the rating scheme; 
there is no diagnosis of intervertebral disc syndrome. 

5.  Service connection for a cognitive disorder as a residual 
of alcoholism was established from October 1993, based upon 
clear and unmistakable error in a December 1997 Board 
decision; evidence establishing entitlement to compensation 
for a cognitive disorder was received in connection with an 
application for compensation in April 2000.  

6.  The veteran's service connected disabilities prevented 
substantially gainful employment from April 17, 2000.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Codes 
6510-6514 (2004).

2.  The criteria for a 30 percent evaluation for a skin 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806, in effect 
prior to and after August 30, 2002. 

3.  The criteria for a 70 percent evaluation for a cognitive 
disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9327 (2004). 

4.  The criteria for an evaluation in excess of 40 percent 
for a disability of the cervical spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Codes 5003, 5290, in effect prior to September 26, 
2003, and Diagnostic Code 5242 (2004).

5.  The criteria for an effective date earlier than April 17, 
2000, for compensation for a cognitive disorder have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2004).

6.  The criteria for an effective date of April 17, 2000, for 
a TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his current claims 
for increase and to establish entitlement to earlier 
effective dates.  The VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The April 1999 rating decision (skin/sinus) and June 2000 
rating decision (cervical spine), May 1999 and November 2000 
statements of the case (SOC), respectively, and the November 
2000 and May 2005 supplemental statements of the case (SSOC) 
apprised the veteran of the information and evidence needed 
to substantiate his claims for increase, the laws applicable 
in adjudicating the appeal, and the reasons and bases for 
VA's decision.  Furthermore, these documents outline the 
specific evidence that was considered when the determinations 
were made.  In addition, in March 2003, February 2005 and May 
2005 letters, the veteran was informed of the provisions of 
the VCAA and was advised to identify any evidence in support 
of his claims that had not been obtained.  The VCAA 
correspondence also addressed the issues of an earlier 
effective date for compensation for a cognitive disorder and 
entitlement to TDIU.  The Board issued other duty to assist 
correspondence in September 2002 and December 2002 regarding 
changes to applicable regulations and in both instances the 
veteran responded that he did not have additional evidence to 
submit.

The Board observes that the claims for earlier effective 
dates for compensation for a cognitive disorder and 
entitlement to a TDIU arose from a favorable rating decision 
in April 2001.  The necessity of VCAA notice in such 
circumstances would not necessarily be required as explained 
in VAOPGCPREC 8-03.  In any event, the April 2001 rating 
decision, February 2002 SOC, and the May 2005 SSOC apprised 
the veteran of the information and evidence needed to 
substantiate these claims, the laws applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
evidence that was considered when the determinations were 
made.  In addition, the March 2003 and May 2005 RO letters 
informed him of the provisions of the VCAA and advised him to 
identify any evidence in support of his claims.  

Collectively the correspondence mentioned above advised him 
of the evidence he needed to submit to show that he was 
entitled to the benefits at issue.  The VCAA-specific letters 
read together informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claim 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication of the claims and as a 
result the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  However that decision did not prevent the Board 
from finding that the timing defect was nothing more than 
harmless error and as such not prejudicial to the claimant.  
As explained below the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the letters had 
exhaustive discussions of evidence submission duties and 
obligations as well as types of evidence to submit that had 
the effect of informing him to submit any evidence he 
possessed or that he could identify that pertained to his 
claims, and which complied with the intent of the fourth 
content element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied, any error in not providing a single notice to 
the veteran covering all content requirements expressly is 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran was provided VA examinations and in 
development of the claims, and the record has been 
supplemented with other VA clinical records.  The RO also 
obtained records from the Social Security Administration 
(SSA).  The RO also obtained information directed to VA 
educational training.  Thus the Board finds the development 
is adequate when read in its entirety, and that it satisfied 
the directive in the remand order and the obligations 
established in the VCAA.   

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  Relevant VA clinical records are 
included in the file and the information on file supported a 
substantial grant of benefits.  The duty to assist having 
been satisfied, the Board will turn to a discussion of the 
issues on the merits. 


Increased/Initial Ratings

Sinusitis

As the veteran filed the claim for increase on which this 
appeal is based in July 1998, his claim requires a review 
under the version of the rating criteria in effect from 
October 7, 1996. The general rating formula provides a 50 
percent rating following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  A 
30 percent rating is provided for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  One or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting may be 
rated 10 percent.  38 C.F.R. § 4.97, Diagnostic Codes 6510-
6514, effective October 7, 1996.

The Board observes that noting in the record supports 
consideration of a 50 percent evaluation as it contemplates a 
postoperative disability with osteomyelitis and near constant 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The evidence of probative value in 
view of the detailed description of pertinent criteria, 
viewed objectively, does not favor an increase, as it 
supports a conclusion that the veteran's disorder does more 
nearly approximate the criteria for a 10 percent rating.  The 
10 percent evaluation is more nearly approximated for the 
entire rating period, with the record, overall, showing no 
reference to prescribed bed rest in addition to antibiotic 
therapy and there have not been more than six 
nonincapacitating episodes per year of sinusitis.  What the 
record shows is a disability that has the elements of 
nonincapacitating episodes that occur 5 to 6 times a year, 
and an occasional episode requiring antibiotic therapy, 
according to the July 2003 examination report.  This report 
was essentially consistent with his presentation of 
manifestations on the March 1999 examination and in other 
contemporaneous clinical reports.  The recorded observations 
over several years does not show clinical symptoms 
characteristic of more appreciable disability.  The level of 
disability does appear to have been accounted for in the 
current evaluation, particularly in view of the objective 
symptoms repeatedly shown in light of the history reported to 
examiners.   38 C.F.R. § 4.7


Skin Disorder

As the veteran filed the claim for increase on which this 
appeal is based prior to August 30, 2002, his claim requires 
a review of both versions of the rating criteria.  Where, as 
here, the amended regulations expressly provide for an 
effective date, and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
generally 38 U.S.C.A. § 5110(g) (West 2002).  DeSousa v 
Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183, 187 (1996) ("plain language of 
section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).  See also VAOPGCPREC 3-2000 and 7-2003.  

The revised version appears more favorable to the veteran 
based on a facial comparison as it allows for a more precise 
evaluation based upon a percentage of total body or exposed 
area effected and removes imprecise adjectival terms that did 
not present bright lines of demarcation between the 
incremental levels of disability.  For example, in the former 
scheme, a noncompensable evaluation was provided for slight, 
in any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation was provided 
for exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
was assigned for exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
contemplated ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant manifestations.  

By regulatory amendment, effective August 30, 2002, 
substantive changes set forth below were made to the 
schedular criteria for evaluating the skin.  See Amendment to 
Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 49596 
(July 31, 2002).  In the current rating scheme, a 10 percent 
evaluation is provided with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.  The 
next higher evaluation of 30 percent may be assigned for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12 month period.  The next 
higher evaluation of 60 percent may be assigned for 
dermatitis or eczema with more than 40 percent of the entire 
body or exposed areas affected, or; constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12 month 
period.  

The VA examination in 1999 and contemporaneous outpatient 
records noted the disability was confined to face and scalp.  
The reports showed facial and scalp crusting that was 
described as mild and daily itching that was described as 
persistent in a September 1999 examination report.  Overall, 
the Board finds these manifestations more nearly approximate 
the 30 percent evaluation under the applicable version of 
Diagnostic Code 7806.  He did not manifest the extent of 
crusting or exfoliation according to the examiner's 
description of the manifestations to more nearly approximate 
the 50 percent evaluation.  Currently, his treatment modality 
is primarily topical medication with no persistent need for 
systemic therapy, corticosteroids or other immunosuppressive 
drugs being reported.  The examiners in 2003 characterized 
the reported seborrheic dermatitis and rosacea of the face 
and scalp a mild.  The regulation is not clear as to how the 
percentage of body surface is to be calculated, as it was not 
explained in the supplemental information that was published 
with the final regulation.  In any event, the Board believes 
the information on file provides enough detail to permit an 
informed determination of the percentages of exposed surface 
affected and thus another remand is not necessary.  

According to the "rule of nines" which an assessment tool 
to accurately determine the total body surface involved in 
burn injury, the head and neck would equate with 9 percent of 
the body surface (each half of the head (front/back) being 
3.5 percent) and each hand about 2.5 percent of the total 
body surface, but the percentage of exposed surface that each 
are represented would be much greater.  In the veteran's 
case, with the scalp and face predominantly affected, the 
Board finds that he meets the criteria for a 30 percent 
evaluation on the basis of exposed surface area involvement 
of at least 20 percent but less than 40 percent.  See 1543 
Current Medical Diagnosis & Treatment 2003 (42nd Edition) and 
647 Cecil Textbook of Medicine (22nd Edition, 2004).  The 
Board's review of the evidentiary record does not raise a 
question as to which of two evaluations would more properly 
classify the severity of the veteran's skin disability under 
the current and former rating criteria, taking into account 
the intended application of the rating criteria and the 
sufficiently detailed skin examinations in 1999 and 2003, 
which did not show the need of nearly continuous 
corticosteroid therapy more than facial and scalp involvement 
or an indication that the entire head was involved.  
38 C.F.R. §§ 3.326, 3.327, 4.3, 4.6 and 4.7.  

Cognitive Disorder

The general rating formula for mental disorders provides a 50 
percent rating for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
requires total occupational and social impairment, due to 
such symptoms as gross impairment and thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Since 
the veteran established entitlement to compensation from 
April 2000, only the current criteria are applicable to the 
rating determination.  

The symptoms recited following the phrase "such symptoms as" 
and that 'such as' means "for example" or "like or similar 
to."  The factors listed in the rating formula are "examples" 
of conditions which warrant particular ratings and that, 
without those examples, differentiating evaluations would be 
extremely ambiguous.  The use of the phrase "such symptoms 
as" followed by a list of examples provides guidance as to 
the severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
Mauerhan v. Principi, 16 Vet. App. 436, 441-43 (2002).

The VA neuropsychological examiner in September 2000 noted 
that the veteran complained of poor sleep.  He stated that he 
was unemployed, had a master's degree in counseling, and that 
he had had 10 jobs in the last 4 years, including positions 
as a VA vocational rehabilitation specialist and at the post 
office. He stated that he quit his post office job due to 
memory problems.  The examiner reported that the veteran's 
profile of test results would not exclude him from most jobs, 
although his verbal learning difficulties would have to be 
taken into account.  However, his behavioral presentation 
(agitation, low frustration tolerance, volubility, hypomania) 
would detract from his ability to stay in a job for any 
length of time, and his reported poor work history supported 
a conclusion that he was unemployable. 

In January 2001, the veteran was evaluated by a consulting 
clinical psychologist to the Michigan Disability 
Determination Service, who rendered a diagnosis on Axis I of 
rule out schizoaffective disorder, bipolar type, and, on Axis 
II, schizotypal personality disorder. The consulting 
psychologist found that the personality dynamics which the 
veteran exhibited likely meant that he would not last very 
long in a job requiring much in the way of sustained focus. 
As noted above, he found that the veteran's personality 
dysfunction was not attributable to brain injury.

At a VA psychiatric examination in January 2001, on mental 
status examination, the veteran was cooperative and talkative 
and hi speech was clear.  He demonstrated a full range of 
mood and affect during the examination.  At times, he showed 
irritability, anxiety, and mild anger and at other times, he 
showed mild depression or he was tangential and 
circumstantial.  He admitted to volatility and mood changes 
but he was rational and logical and he denied all symptoms of 
psychotic thought disorder.  He had difficulty with short-
term memory.  The diagnosis on Axis I was cognitive disorder, 
not otherwise specified. The diagnosis on Axis II was 
personality disorder, not otherwise specified, with 
schizotypal and narcissistic traits.  The Axis V Global 
Assessment of Functioning (GAF) score was 50.  The examiner 
reported that the veteran had moderate symptoms and serious 
impairment in social and occupational functioning.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
[citing American Psychiatric Association, Diagnostic And 
Statistical Manual For Mental Disorders 32 (4th ed. 1994)] 
(DSM-IV)].  GAF designations or "codes" ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Designations from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

The Board notes that the veteran has been assigned a TDIU 
based upon his combined service connected disabilities.  
However this rating does not moot consideration of a higher 
schedular rating for cognitive disorder, although in this 
case, as will be explained later, the same effective date 
will apply to the TDIU and the increased evaluation of his 
cognitive disorder.  See VAOPGCPREC 6-99; Colayong v. West, 
12 Vet. App. 524, 537 (1999).

The VA examiner in January 2001 observed that his overall 
psychiatric symptomatology corresponded to a GAF of 50 and 
had a serious effect on social and occupational functioning.  
This is most comprehensive assessment relevant to this appeal 
period and the Board has accorded substantial weight to the 
examiner's conclusions regarding the severity of the 
cognitive disorder.  The picture would seem adequately 
compensated by the 70 percent evaluation since the serious 
symptoms contemplated in the GAF are represented in the 
examples listed in the 70 percent evaluation criteria for 
PTSD.  As noted previously it is not necessary that all the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the examiner's summary that the level of impairment 
reflected by the veteran's presentation more nearly 
contemplated the 70 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  In this regard, the Board believes that the 
disability picture for this period is best summarized as one 
of deficiencies in most areas and difficulty in adapting to 
stressful circumstances.  The 50 percent evaluation 
contemplates a much less intensive psychiatric impairment, 
which recognizes difficulty in social and industrial 
adaptation and moderate symptoms.  

Having determined that the veteran meets the criteria for the 
next higher evaluation of 70 percent from April 17, 2000, 
with application of the schedular criteria, the Board must 
now determine whether his cognitive disorder is productive of 
a higher level of impairment than that contemplated in the 
assigned 70 percent evaluation.  Concerning this, the Board 
finds that it is not productive of total social and 
industrial impairment as there is no evidence on an 
appreciable deterioration or a downward course that 
complement the difficulties which culminated in the January 
2001 examiner's opinion that the veteran had serious social 
and occupational impairment.  Thus, the criteria for a 100 
percent evaluation are not more nearly approximated.  For the 
foregoing reasons, the Board finds that a 100 percent 
schedular evaluation is not warranted for a cognitive 
disorder from April 17, 200, as the criteria have not been 
more nearly approximated from that date.  38 C.F.R. § 4.7.

Cervical Spine Disability

As the veteran filed the claim for increase on which this 
appeal is based prior to September 26, 2003, his claim 
requires a review of both versions of the rating criteria.  
Where, as here, the amended regulations expressly provide for 
an effective date, and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See generally 38 U.S.C.A. § 5110(g) (West 2002).  
DeSousa and McCay, supra.  

Neither version appears more favorable to the veteran based 
on a facial comparison.  For example, a 30 percent evaluation 
was provided for severe limitation of motion of the cervical 
spine and a 40 percent evaluation was provided for 
unfavorable ankylosis of the cervical segment.  38 C.F.R. 
§ 4.71a; Diagnostic Codes 5287, 5290 (2002).  By regulatory 
amendment, which became effective from September 26, 2003, 
substantive changes set forth below were made to the 
schedular criteria for evaluating the spine.  See Amendment 
to Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 
51454-51458 (August 27, 2003).  For diagnostic codes 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 40 
percent evaluation is provided for unfavorable ankylosis of 
the entire cervical spine, and a 30 percent rating where 
forward flexion is 15 degrees or less.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2003), providing Diagnostic 
Code 5242 for degenerative arthritis of the spine.  

Although the veteran argues that he should be rated under the 
criteria for intervertebral disc syndrome, the Board 
concludes that the existing rating scheme is appropriate.  
Notably, there is no diagnosis of intervertebral disc 
syndrome.  There must be independent medical evidence to 
support the diagnosis of intervertebral disc syndrome before 
it could be substituted for degenerative arthritis and the 
alternative rating scheme for the spine.  See for example 
Butts v. Brown 5 Vet. App. 532, 540 (1993) citing Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991)(where RO and the 
Board had evaluated a claimant's condition under the wrong 
diagnostic code, the court selected the correct code and 
directed Board to evaluate condition under that code).  The 
VA examiner in April 2000 reported chronic neck pain with 
features of myofascial pain and degenerative disc disease of 
cervical spine possibly contributing to pain but unlikely to 
be the sole cause of chronic pain.  A VA treatment record in 
September 2000 again pain as the principal complaint.  A 
private physician in January 2001 noted the complaint was of 
neck pain and that symptoms complained of did not correlate 
well with a distribution of complained of motor or sensory 
deficit.  More recently a VA examiner in May 2005 diagnosed 
cervical spondylosis (spondylosis is a general term for 
degenerative changes due to osteoarthritis. 1564 Dorland's 
Illustrated Medical Dictionary (28th ed. 1994)), and that the 
complained of pain was inconsistent with radiological and 
objective clinical findings that included demonstrable 
limitation of motion of the cervical spine. 

The characterization of the service-connected disability of 
the spine is potentially significant.  Shifting diagnostic 
codes may appear harmless but may create confusion as to the 
criteria employed in a disability evaluation and the extent 
of the service-connected pathology.  See, for example, 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  See also 
38 C.F.R. §§ 4.2, 4.21.  The 40 percent rating was determined 
through the application of the limitation of motion criteria 
with an additional 10 percent evaluation added through the 
application of 38 C.F.R. §§ 4.40 and 4.45 as the latter are 
not subsumed in the schemes based on limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  With the 
objective findings as noted, the Board concludes that there 
is no doubt as to the propriety of the evaluation under the 
current rating scheme for limitation of motion and with the 
preponderance of the evidence against a higher evaluation the 
benefit of the doubt rule has no application here.  38 
U.S.C.A. § 5107(b) (West 2002).

The Board has considered potentially applicable regulations 
as discussed in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions of 38 C.F.R. § 3.321(b)(1).  
However, the Board finds that in this case that the 
disability picture presented by the veteran's cognitive, 
skin, sinus and cervical spine disorders is not so 
exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted.  The record did not show, for example, marked 
interference with employability or frequent treatment or 
hospitalization, and the individual rating s are considered 
adequate to compensate for substantial loss of working time 
from exacerbations.  Furthermore, the veteran receives a TDIU 
rating on account of his combined disabilities.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



Earlier Effective Dates

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. See 38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  Regarding 
service connection for a cognitive disorder, a Board decision 
in December 1997 held that service connection could not be 
granted for memory dysfunction on either a primary or 
secondary basis because it was the result of alcohol abuse.  
The Board reversed this decision in January 2000, finding 
clear and unmistakable error in the December 1997 
determination to the extent that service connection, but not 
compensation, should have been granted for a disorder 
characterized by memory dysfunction as secondary to alcohol 
abuse.  A rating decision in February 2000 implemented the 
Board's decision, granting service connection and a non-
compensable evaluation effective October 1, 1993.  Although a 
rating decision in August 2000 increased the evaluation of 
memory dysfunction secondary to alcohol abuse to 30 percent, 
effective October 1, 1993, no compensation was paid on the 
grounds that law and regulations precluded such payment.  

In an April 2000 correspondence to the RO, the veteran 
asserted that he should be awarded compensation for a short-
term verbal memory deficit, which the RO interpreted as the 
date of claim for service connection for a cognitive disorder 
and assigned an April 17, 2000, effective date for 
compensation and service connection.  The RO in April 2001 
referred to the service connected disability as a cognitive 
disorder and assigned an evaluation of 50 percent effective 
April 17, 2000, which was stated to be the date of a reopened 
claim. The veteran has asserted in essence that the effective 
date for compensation should coincide with the October 1993 
date of service connection.  As will become apparent in the 
explanation that follows, there is no basis for the 
assignment of an effective date earlier than April 17, 2000, 
for the grant of compensation for a cognitive disorder.  

Although the veteran's VA compensation application in October 
1993 mentioned memory dysfunction among the claimed 
disabilities, and his service medical records documented 
complaints of memory difficulties, a clinical record entry in 
July 1992 noted a history of substance abuse and 
characterized the veteran's memory impairment of unknown 
etiology, with emotional distress as a possible cause.  The 
neuropsychological evaluator in August 1993 reported that: 
the veteran's deficit might represent a problem of 
longstanding etiology or might be secondary to his extensive 
substance abuse or to another organic factor; and he did not 
appear to have global alcohol dementia or an amnesic 
disorder.  There was no reference to a head injury as an 
adult as a possible etiology.  Furthermore, a VA psychiatric 
examiner in November 1993 diagnosed alcohol dependence, in 
remission, rule out dementia, and implicated alcohol.  There 
was no reference to any remote head injury.  

The VA psychological evaluation and psychiatric evaluations 
in November 1996 did not report a clear etiology for the 
veteran's memory disorder but the most likely possibility was 
long-term alcohol abuse, although the veteran did report a 
history of head injury in 1979, without loss of 
consciousness.  The same head injury history was noted on the 
VA neuropsychological evaluation in September 2000 and the 
examiner reported the mild to moderate deficit in certain 
verbal processing abilities and the veteran's poor verbal 
memory was probably secondary to slow verbal processing 
rather than a primary memory deficit.  The origin of his 
processing problems continued to be unclear, but it was more 
likely to be organic than functional; and neither his 
previous alcohol abuse nor his reported sleep difficulties 
were likely causes of the pattern of results. 

In January 2001, a consulting clinical psychologist found 
that the veteran's personality dysfunction was not 
attributable to brain injury.  A VA psychiatric examiner in 
January 2001 noted the veteran claimed to have memory 
difficulties and to have had a change in his personality as 
results of a head injury in service in which he fell from a 
motorcycle.  The diagnosis on Axis I was cognitive disorder, 
not otherwise specified.  The examining psychiatrist reported 
that the report in the veteran's records of head trauma in 
service in 1979 was not supportive of a serious closed head 
injury and that it might well be that the described minor 
head injury in 1979 contributed to his difficulties.  This 
was the first attribution of manifestations of a cognitive 
disorder to nonalcohol-related etiology during military 
service, albeit a conclusion lacking conviction on the 
examiner's part.  

Thus the record clearly shows there was no medical opinion to 
support a nexus to a service related injury until after the 
veteran's application in April 2000.  There was no appeal of 
the VA decision in January 2000 that did not find clear and 
unmistakable error in the December 1997 determination to the 
extent that compensation was not payable for memory 
dysfunction as secondary to alcohol abuse.  The veteran's 
based his claim of error on the Board's conclusion in 
December 1997 that the preponderance of medical opinion 
related memory deficit to alcohol abuse.  At best, the 
evidence did not conclusively associate memory impairment to 
such abuse, but it was not expressed that such could be 
associated with a remote head injury.  In essence, the 
cognitive disorder was not as likely as not linked to an 
inservice injury until recently.  Thus new and material 
evidence, the VA opinion in January 2001, after a final 
disallowance will allow for compensation from the date of 
receipt of claim, or date entitlement arose whichever is 
later.  Here the effective date was assigned in April 2000 
and there is no basis for an earlier date for compensation, 
the Board determination that the claim for cognitive disorder 
was filed in 1993 does not change the effective date for 
compensation since there was no medical basis to associate it 
with any inservice injury until 2001.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

Turning to the question of an earlier effective date than 
July 31, 2000, for a TDIU, the Board notes that the RO 
determined in April 2001 that the combined service-connected 
disabilities prevented gainful employment from July 2000.  At 
that time the combined evaluation was 80 percent from April 
17, 2000.  Although the record refers to the termination of a 
VA vocational rehabilitation program in October 2000, the 
Board did not have access to the complete VA education file, 
but there was a summary dated in October 2000 that referred 
to the termination decision but not the specifics of 
employment he had attempted to pursue.  The veteran reported 
in his application for a TDIU in October 2000 that he last 
worked full-time in July 2000 and that he was terminated 
during a probationary period.  In a subsequent application he 
reported that he last worked in May 2000.  

As a preliminary matter, the Board notes that the veteran's 
claim for an earlier effective date for a TDIU is similar to 
a claim for a rating increase.  However, a claim for a TDIU, 
in general, is not inextricably intertwined with an increased 
rating claim, as an individual unemployability claim does not 
necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).

The law and regulations set out in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 provide in general that the effective date 
for an increase in disability compensation shall be the date 
of claim or a year earlier if an ascertainable increase is 
shown within the year prior to the date of receipt of claim.  
The effective date for a TDIU, which is a claim for increase, 
would fall into the liberal rule for claims for increase, as 
it is not provided otherwise.

The RO has granted a TDIU from July 31, 2000, and for reasons 
set forth below, the Board does find the record supports an 
effective date earlier than the date selected, specifically 
April 17, 2000.  He reported that he was employed April 2000, 
however, it is apparent he experiencing substantial 
difficulty as reflected in his termination during a 
probationary period.  In view of the information on file it 
is reasonable to conclude that this was related to service-
connected disability.  The Board will point out that the 
holding in Norris v. West, 12 Vet. App. 413 (1999) that where 
a claim for increase is being considered in a claimant who 
meets TDIU schedular criteria, and there is current evidence 
of service-connected unemployability actually or 
constructively of record, there is a reasonably raised a TDIU 
claim.  See Norris, 12 Vet. App. at 420-21.  

There were contemporaneous medical reports that mentioned 
unemployability.  Thus, there is a basis to find a pending 
claim for a TDIU from April 2000 in view of the record.  With 
the increase to 70 percent in the rating for cognitive 
disorder from April 17, 2000, and the corresponding rating 
increases for the cervical spine and the skin disorder, there 
is sufficient evidence to find the effective date for a TDIU 
should coincide with the date the veteran's combined 
evaluation for service-connected disabilities increased to 90 
percent, which in this case would be April 17, 2000.  This 
results from the RO increase in May 2005 for the cervical 
spine when combined with the increases granted in this 
decision.  38 C.F.R. § 4.25.  Thus, the evidence favors the 
assignment of an earlier effective date retroactive to April 
2000, as from that date several compensable service-connected 
disabilities were individually and collectively prominent.  
It does not appear that he was a viable candidate for gainful 
employment in view of his multiple disabilities before VA 
received a formal TDIU claim.  Viewed objectively, the 
record, in particular the course of his disabilities as 
reflected in VA and reports for SSA early in 2001 does appear 
to provide a plausible basis for a favorable decision on this 
matter.  

Although a TDIU determination does not depend on a particular 
disability rating before entitlement may be granted, here a 
TDIU is warranted from an earlier date.  Vettese, 7 Vet. 
App. at 35.  Therefore, the appropriate effective date for a 
TDIU should be April 17, 2000.  38 C.F.R. § 3.400.  The 
evidence viewed liberally does not show that the veteran was 
able to function in the workplace at that time or after the 
claim was received.  


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for sinusitis is denied.  

Entitlement to a disability evaluation of 70 percent, for 
compensation purposes, for a cognitive disorder is granted, 
subject to the regulations governing the payment of monetary 
awards.  

Entitlement to a disability evaluation of 30 percent for a 
skin disorder is granted, subject to the regulations 
governing the payment of monetary awards.  

Entitlement to a disability evaluation in excess of 40 
percent for a cervical spine disability is denied.  

Entitlement to an earlier effective date than April 17, 2000, 
for service connection for a cognitive disorder is denied.  

Entitlement to an effective date of April 17, 2000, for a 
TDIU is granted, subject to the regulations governing the 
payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

As the Board noted earlier, the RO issued a rating decision 
in May 2005 wherein it granted entitlement to a 40 percent 
evaluation for a cervical spine disability from December 1999 
and the RO received the veteran's notice of disagreement with 
the above determination of the effective date for the 
increase in July 2005.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement is filed in response to the RO 
determination, the claimant is entitled to a statement of the 
case, and the Board is obligated to insure that the 
procedural step is completed, thus requiring remand.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

The VBA AMC should issue a statement of 
the case addressing the May 2005 rating 
decision wherein the RO denied 
entitlement to an effective date earlier 
than December 30, 1999, for a 40 percent 
evaluation for a cervical spine 
disability.

The VBA AMC should advise the veteran of 
the need to timely file a substantive 
appeal if he wishes appellate review.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


